t c no united_states tax_court alex and liset meruelo petitioners v commissioner of internal revenue respondent docket no filed date r issued ps a notice_of_deficiency nod for that contained determinations related to an entity subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 on their federal_income_tax return ps claimed a deduction for a dollar_figure loss that reportedly passed through to them from a partnership they identified as m m was actually p-h’s single-member limited_liability_company llc that was a disregarded_entity for federal tax purposes the claimed loss actually stemmed from iv a five-member one of whom was p-h llc subject_to tefra iv reported on its return that it incurred a loss and that dollar_figure of the loss passed through to m iv’s return did not indicate that m was a single-member llc that m was a disregarded_entity or that p-h rather than m was actually iv’s member p-h did not file a return for m for and r did not audit or make any adjustments to iv’s return during the 3-year period of limitations for assessing tax attributable to partnership and affected items from iv’s taxable_year r issued the nod to ps shortly before the expiration of the 3-year period of limitations for assessing tax as to ps’ taxable_year which coincided with the expiration of the 3-year period of limitations for iv’s taxable_year the nod reflected ps’ reporting that m was a partnership and r’s determination that sec_465 and sec_704 i r c precluded ps’ deducting any of the loss and that ps were liable for an accuracy-related_penalty under sec_6662 i r c r learned during this case that m was not a partnership but was a disregarded_entity r also learned that ps’ dollar_figure claimed loss was related to iv and related ps’ claimed loss to an ongoing grand jury investigation into tax_shelters afterwards r informed the court that r may still determine that iv’s return contained a false or fraudulent partnership_item that would allow r to assess tax related to the loss after the expiration of the 3-year period of limitations applicable to iv ps now move the court to dismiss the case for lack of jurisdiction asserting that r issued the nod prematurely ie before the completion of partnership-level proceedings as to iv because r neither issued a notice of final_partnership_administrative_adjustment fpaa to iv for nor accepted iv’s return as filed held r did not issue the nod prematurely because r issued the nod to ps during ps’ 3-year period of limitations without issuing an fpaa to iv during the 3-year period of limitations applicable to iv held further r’s determinations under sec_465 sec_704 and sec_6662 i r c implicate affected items that require determinations at the partner level and the court has jurisdiction to decide this case a lavar taylor and robert s horwitz for petitioners jonathan h sloat and donna f herbert for respondent opinion vasquez judge petitioners move the court to dismiss this case for lack of jurisdiction petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 or alternatively a lesser accuracy-related_penalty under sec_6662 respondent included that determination in a notice_of_deficiency nod that reflects respondent’s disallowance of a dollar_figure loss that petitioners claimed as a deduction the loss stemmed from petitioner alex meruelo’s ownership_interest in meruelo capital management llc mcm his single-member limited_liability_company and in turn mcm’s ownership_interest in intervest financial llc intervest an entity subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 respondent disallowed the loss because section references are to the applicable versions of the internal_revenue_code code unless otherwise stated some dollar amounts are rounded to the nearest dollar we use terms in this opinion to decide petitioners’ motion and do not express any view on the validity of any of the entities or transactions mentioned see soward v commissioner tcmemo_2006_262 the parties agree that mcm is disregarded for federal tax purposes because it is a single-member limited_liability_company that did not elect to be treated as a corporation see sec_301_7701-3 proced admin regs inter alia petitioners failed to establish that the code did not limit or disallow any deduction as to the loss respondent has since clarified that two provisions limiting or disallowing the loss are sec_465 and sec_704 respondent also determined in the nod that petitioners were liable for an accuracy-related_penalty under sec_6662 with respect to their reporting of the deduction of the loss petitioners argue that the court lacks jurisdiction because the nod was issued prematurely and is invalid such is so petitioners argue because the deficiency and the accuracy- related penalties are or are attributable to affected items of intervest and respondent as of the time the nod was issued had neither issued a notice of final_partnership_administrative_adjustment fpaa to intervest for nor accepted intervest’s return for as filed even if the nod was not issued prematurely petitioners argue alternatively the court lacks jurisdiction because the affected items set forth in the nod are not in fact affected items we disagree with petitioners on both points we hold that the nod was not issued prematurely and that the affected items set forth in the nod are affected items that require determinations at the partner level we hold that we have jurisdiction and we will deny petitioners’ motion asserting to the contrary background i petitioners petitioners are husband and wife they filed a joint form_1040 u s individual_income_tax_return for on or about date they resided in california when they filed their petition with the court ii mcm mcm was a limited_liability_company whose only member was alex meruelo mr meruelo during mcm owned a percent interest in intervest a delaware limited_liability_company mcm did not file a federal tax_return for for mcm was by default a disregarded_entity for federal tax purposes because mcm did not file a form_8832 entity classification election electing to be treated as a corporation for that year iii intervest a identity of intervest’s other members intervest had four members in addition to mcm ewing capital management llc markerston shield llc manchester overseas llc and new day s a ewing capital management llc and markerston shield llc were delaware limited_liability companies and their respective ownership interests in intervest were dollar_figure percent and dollar_figure percent manchester overseas llc was a nevis limited_liability_company and it owned a 93-percent interest in intervest new day s a was a bahamian corporation and it owned a 1-percent interest in intervest b intervest’s form_1065 for intervest filed a form_1065 u s partnership return of income for the return was filed on date the return covered intervest’s initial taxable_year beginning on december and ending on date intervest’s return for reported that intervest incurred a dollar_figure ordinary_loss from engaging in foreign_currency_transactions intervest issued mcm a schedule_k-1 partner’s share of income credits deductions etc for that reported an ordinary_loss of dollar_figure as a passthrough item from intervest to mcm intervest’s return reported that mcm was a member of intervest intervest’s return did not indicate that mcm was a single-member limited_liability_company that mcm was a disregarded_entity or that mr meruelo rather than mcm was actually intervest’s member for for federal tax purposes iv petitioners’ tax_return on their form_1040 for petitioners claimed the dollar_figure loss as a passthrough item from mcm the return did not identify intervest nor did the return state that intervest was the source of the loss the return reported that mcm was a partnership the return did not indicate that mcm was a single- member limited_liability_company that mcm was a disregarded_entity or that mr meruelo rather than mcm was actually intervest’s member for for federal tax purposes v the nod respondent failed to obtain from petitioners for a form 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership on date shortly before the expiration of the normal period of limitations for assessing tax as to petitioners’ taxable_year which coincided with the expiration of the normal period of limitations for assessing tax attributable to partnership and affected items from intervest’s taxable_year respondent issued the nod to petitioners the nod reflected petitioners’ reporting on their respondent asserts that he first learned that the loss originated with intervest when respondent was served with petitioners’ petition the petition references that mcm owned an interest in intervest the normal period of limitations on an assessment of federal_income_tax attributable to a partnership_item or to an affected_item i sec_3 years after the filing of the taxpayer’s return except that the period shall not expire before the date which i sec_3 years after the later of the due_date of the partnership return determined without regard to extensions or the date the partnership return was actually filed see secs a a 128_tc_186 114_tc_533 see also sec_6501 providing that a return of tax filed before the last continued tax_return that mcm was a partnership and that the dollar_figure loss had passed through to them from mcm the nod stated that petitioners were not entitled to deduct the loss and that they were liable for an accuracy-related_penalty under sec_6662 the nod stated that the only other adjustments to petitioners’ reported taxable_income were computational adjustments made to petitioners’ itemized_deductions pursuant to sec_68 and b the nod stated that respondent disallowed petitioners’ claimed deduction for the loss because they failed to establish that they had any basis in mcm that a loss was sustained during in the amount claimed that any loss was attributable to them or that the claimed loss or any portion thereof if sustained was allowable as a deduction under the code the nod stated that any deduction of the loss also was disallowed because petitioners had failed to establish that any deduction related to the loss was not limited or disallowed by one or more sections of the code including for example sec_165 and sec_465 the nod stated that a deduction for the loss also was disallowed because mcm was a sham for tax purposes and the provisions of chapter continued day for timely filing shall be considered as filed on that last day we sometimes use the term normal in this context also to include any period greater than the referenced periods agreed upon pursuant to sec_6501 and or sec b subchapter_k including for example sec_705 sec_722 sec_732 and sec_752 could not be used to calculate their basis in mcm the nod stated as to the accuracy-related_penalty that respondent had determined that the 40-percent penalty of sec_6662 b e and h was proper because petitioners had an underpayment_of_tax due to a gross_valuation_misstatement of their outside_basis in mcm alternatively the nod stated respondent had determined that the 20-percent penalty of sec_6662 b and c was proper to the extent that sec_6662 did not apply because petitioners had an underpayment_of_tax due to negligence or disregard of rules and regulations as a second alternative the notice stated respondent had determined that the 20-percent penalty of sec_6662 b and c was proper because petitioners had an underpayment_of_tax attributable to a substantial_understatement_of_income_tax vi no audit of intervest respondent has not audited intervest’s form_1065 for nor has respondent notified intervest that respondent is beginning an audit of intervest for respondent has not issued an fpaa to intervest for vii respondent’s motion to stay proceedings on date respondent responded to petitioners’ motion to dismiss by moving the court to stay the proceedings in this case pending the resolution of a federal criminal investigation whose progress and outcome may affect the disposition of this case respondent’s motion stated that respondent had just recently learned that petitioners’ reported loss was generated in a tax_shelter related to an ongoing grand jury investigation into tax_shelter activities and that the grand jury investigation could affect or be affected by happenings in this case the motion stated that if respondent learned that petitioner sic had with the intent to evade tax signed or participated directly or indirectly in the preparation of a partnership return which includes a false or fraudulent item then in the case of partners participating any_tax imposed by subtitle a which is attributable to any partnership_item or affected_item for the partnership taxable_year to which the return relates may be assessed at any time i r c c a furthermore even if petitioners did not sign or participate directly in the filing of a false or fraudulent partnership return the period for assessing tax attributable to partnership items related to a false or fraudulent partnership return is six years rather than three years from the date on which the partnership return was filed i r c c b in the instant case because intervest’s return was filed on date the period of limitations for assessing tax attributable to partnership items would remain open for purposes of conducting a partnership-level proceeding respondent also noted in the motion that the commissioner has a longstanding policy generally to defer civil assessment and collection until the completion of any related criminal proceeding on date the court granted respondent’s motion and stayed all proceedings in this case the court later lifted the stay to decide petitioners’ motion now before us i jurisdiction discussion petitioners move the court to dismiss this case for lack of jurisdiction we begin our analysis with some general tenets of our jurisdiction this court like other federal courts is a court of limited jurisdiction see 119_tc_242 whether we have jurisdiction over the subject matter of a dispute is an issue that either party may raise at any time see 121_tc_89 affd 425_f3d_1203 9th cir here our jurisdiction rests on our finding that the nod issued to petitioners was valid and that petitioners’ petition to this court was timely see domulewicz neither party asserts nor does the record establish that petitioners were or are under criminal tax investigation for violation of an internal revenue law related to income_tax see generally sec_301_6231_c_-5t temporary proced admin regs fed reg date rules under which the partnership items of a partner are converted to nonpartnership_items when the partner is under criminal tax investigation neither party disputes that the petition would be timely if the nod were valid we find similarly and so conclude without continued v commissioner 129_tc_11 114_tc_519 our jurisdiction once acquired continues unimpaired until we enter our ultimate decision and is unaffected by events that occur after the filing of the petition see 126_tc_191 n gaf corp subs v commissioner supra pincite ii tefra in general we turn to some general tenets involving partnerships partnerships are not subject_to federal_income_tax see sec_701 partnerships are nevertheless required to file annual information returns reporting their partners’ distributive shares of income gain loss deductions or credits see sec_6031 see also 64_f3d_101 2d cir 102_tc_683 partners are required to report their distributive shares of those items on their personal federal_income_tax returns see sec_701 sec_702 sec_703 and sec_704 before the commissioner and the courts had to adjust partnership items at the partner level see 355_f3d_1179 9th cir randell v united_states supra pincite 87_tc_783 congress enacted the unified_audit and litigation continued further discussion procedures of tefra to remove the substantial administrative burden occasioned by duplicative audits and litigation and to provide consistent treatment of partnership items among all partners in the same partnership see adams v johnson supra pincite7 randell v united_states supra pincite h conf rept pincite 1982_2_cb_600 the proper treatment of partnership items at the partnership level is determined under the tefra procedures in a single unified_audit and judicial proceeding see adams v johnson supra pincite7 randell v united_states supra pincite h conf rept supra pincite c b pincite the term partnership items includes any item_of_income gain loss deduction or credit that the secretary has determined is more appropriately determined at the partnership level than at the partner level see sec_6231 sec_301_6231_a_3_-1 proced admin regs the term does not include an affected_item defined by statute as any item to the extent the item is affected by a partnership_item see sec_6231 129_tc_97 affected items are of two types the first type is a computational adjustment made to a partner’s tax_liability to reflect adjustments to partnership items see sec_6231 when partnership-level proceedings are complete the commissioner may assess computational adjustments against a partner without issuing a notice_of_deficiency see sec_6225 a n c f energy partners v commissio89_tc_741 the second type of affected_item requires a partner-level determination it is an adjustment to a partner’s tax_liability other than to reflect a penalty addition_to_tax or additional_amount relating to an adjustment to a partnership_item to reflect the proper treatment of a partnership_item that is dependent upon factual determinations to be made at the partner level see sec a a i domulewicz v commissioner supra pincite the normal deficiency procedures apply to affected items that require partner-level determinations other than penalties additions to tax and additional_amounts that relate to adjustments to partnership items see sec a a i these procedures require the timely issuance of an nod as a precondition to the commissioner’s assessment of a deficiency or accuracy-related_penalty related to affected items a valid nod requires that any partnership-level proceeding involving the related partnership be complete see sec_6225 gaf corp v commissioner supra pincite maxwell v commissioner supra pincite when an fpaa is issued to the partnership and a partnership-level proceeding as to the fpaa is properly brought in this court the partnership-level proceeding is complete when our decision becomes final see sec_6225 when the commissioner opts not to begin a partnership-level proceeding or issue an fpaa within the normal period of limitations the partnership-level proceeding is considered complete when the commissioner accepts the partnership’s return as filed see 94_tc_853 whether the commissioner has accepted a partnership return as filed is a question of fact that turns in part on a finding of whether the commissioner opted to allow the normal period of limitations to expire without beginning a partnership-level proceeding see id iii positions of the parties the parties agree that respondent has not begun a partnership-level proceeding as to intervest’s taxable_year and that the normal period of limitations with respect to intervest has expired as to that year petitioners argue that the nod is invalid and hence the court lacks jurisdiction because respondent issued the nod to them before accepting intervest’s return for as filed petitioners support their argument primarily with a reference to the above-quoted statements in respondent’s motion to stay petitioners also point the court to the grand jury investigation and to the commissioner’s general policy that a civil_proceeding against a taxpayer should not be commenced while the taxpayer is under criminal investigation petitioners conclude that respondent deferred his decision on whether to audit intervest’s return until after the completion of the grand jury investigation and any related criminal prosecution respondent acknowledges that the court lacks jurisdiction to decide any partnership_item included in the nod eg whether the disallowed loss was in fact generated by intervest respondent also concedes that he may no longer adjust intervest’s partnership items absent an exception to the normal period of limitations nevertheless respondent argues that the affected items included in the nod properly remain in dispute those affected items respondent asserts include whether petitioners were at risk under sec_465 and whether petitioners had a sufficient basis under sec_704 to deduct any of their reported loss respondent also asserts that the accuracy-related_penalties are affected items to the extent the penalties do not relate to partnership items as to petitioners’ argument that the nod was issued prematurely respondent counters that intervest’s return for had been accepted as filed as of the time the nod was issued iv timing of the nod we agree with respondent that the nod was not issued prematurely and is valid intervest is the partnership to which the partnership items underlying the adjustments in the nod relate and respondent has neither begun an audit of intervest nor notified anyone that respondent was beginning an audit of intervest see sec_6223 respondent therefore could not have issued the nod to petitioners before the completion of any partnership-level proceeding involving intervest in that respondent never started any such proceeding in the first place where as here the commissioner has opted not to commence within the normal period of limitations a partnership-level proceeding as to an entity subject_to tefra sec_6225 serves as no restriction on the time within that period when the commissioner may issue an nod related to the partnership it therefore was proper for respondent to have issued the nod to petitioners just before the normal period of limitations was going to expire on petitioners’ and intervest’s taxable years although respondent may have later considered during this proceeding the possibility of beginning a partnership-level proceeding as to intervest on account of fraud or the like any such consideration did not invalidate the nod petitioners assert that this case is indistinguishable from soward v commissioner tcmemo_2006_262 there the court granted the commissioner’s motion to dismiss for lack of jurisdiction because the commissioner had issued an nod while because respondent did not commence a partnership-level proceeding as to intervest for for purposes of this proceeding the parties are bound by the partnership items as reported on intervest’s return see 94_tc_853 litigation with respect to the fpaa was ongoing the soward case is factually distinguishable from this case given that there but not here an fpaa had been issued and litigation as to the fpaa was ongoing when the nod was issued petitioners also assert that respondent was required to wait until the expiration of the normal period of limitations before issuing the nod to them we disagree as stated above the commissioner may issue an nod during the normal period of limitations applicable to a tefra entity when at the time of such issuance he has accepted the tefra entity’s return as filed our opinions in roberts v commissioner supra and gustin v commissioner tcmemo_2002_64 are consistent with this interpretation in both cases the nod was issued before the normal period of limitations expired as to the partnership but after the commissioner had accepted the partnership return as filed we note for completeness that we recognize that the nod at issue referenced mcm rather than intervest as the tefra entity to which the adjustments in the nod related petitioners place no weight on this fact in arguing that the court lacks jurisdiction over this case neither do we petitioners reported on their tax_return that they were deducting the dollar_figure loss as a passthrough item from a partnership identified by them as mcm and petitioners’ return gave no indication that mcm was actually mr meruelo’s single-member limited_liability_company that was a disregarded_entity for federal tax purposes or that the loss actually stemmed from intervest nor did mcm or intervest file with respondent any document that would have placed petitioners’ reporting position in question respondent made his determination in the nod on the basis of all information that petitioners had supplied to him as of the time that the nod was issued v characterization of the affected items we now turn to petitioners’ alternative argument petitioners argue that the court lacks jurisdiction because the affected items set forth in the nod are not in fact affected items we disagree the three items in the nod that respondent has identified as affected items are in fact affected items that require determinations at the partner level first respondent determined as an affected_item that petitioners were not at risk in an activity to which sec_465 applies the ultimate limitation of deductions on account of the amount for which a partner is at risk with respect to an activity must be determined in a partner-level proceeding see 99_tc_298 sec_301_6231_a_5_-1 proced admin regs see also roberts v commissioner t c pincite such a determination therefore implicates an affected_item that requires a determination at the partner level we note that respondent has informed the court that respondent is looking outside the partnership_agreement to ascertain whether any side agreements would have limited the amount for which petitioners were at risk second respondent determined as an affected_item that sec_704 also limited petitioners’ claim to a deduction of any part of the disallowed loss this determination implicates an affected_item that requires a determination at the partner level because the sec_704 limitation restricts at the partner level a partner’s ability to claim a partnership loss see 95_tc_1 sec_301_6231_a_5_-1 proced admin regs see also gustin v commissioner supra a partner must establish his basis in the partnership in order to deduct a partnership loss see sec_704 third respondent determined as an affected_item that petitioners are liable for an accuracy-related_penalty under sec_6662 this determination implicates an affected_item that requires a determination at the partner level because the imposition of such a penalty depends entirely upon our decision on the first two affected items which in turn are peculiar to petitioners and not to intervest see sec_301_6221-1t c temporary proced admin regs fed reg date accuracy-related_penalties are partner-level determinations to the extent they are not attributable to an adjustment to a partnership_item cf sec_6221 penalties attributable to an adjustment to a partnership_item are determined at partnership level vi conclusion we conclude we have jurisdiction to decide this case we have considered all arguments petitioners have made for a contrary conclusion and to the extent not discussed we have rejected those arguments as without merit to reflect the foregoing an appropriate order will be issued
